COLBERT, V.C.J.,
with whom KAUGER, WATT, REIF, COMBS, and GURICH, JJ., join, concurring.
T1 I concur in today's decision. I write separately to dispel any belief that Wilson I stands for the proposition that this Court will not address a claim of political gerrymandering, minority-vote dilution, or any other form of voter discrimination pursuant to the procedure provided in sections 11C and 11D of Article V of the Oklahoma Constitution and the standard set forth in section 9A for determining whether an apportionment treats voters equally. The duty to adjudicate such claims is placed squarely on this Court by the accelerated procedures outlined in seetion 11C 1 of Article V. Under section 11D,2 this Court "shall determine" whether the challenged apportionment provision is in compliance with the apportionment formula of section 9A as modified by this Court in Wilson I, 2011 OK 76, ¶ 15, 262 P.3d 741, 746 ("While the language defining the county-based aspect of the apportionment formula must be severed, the other provisions in seetion 9A can be left standing."). When this Court determines that a petitioner has asserted a prima facie claim concerning the apportionment formula, the matter will be referred to the District Court, a Special Master, or a Referee for the intensive fact determinations necessary to inform this Court as to whether the apportionment statute meets the constitutional requirement of voter equality by applying the factors listed in section 9A.
12 In Wilson I, the petitioner failed to present a prima facie claim of political gerrymandering and therefore there was no need for determinations of fact. This Court resolved the merits of the political gerrymandering claim as a matter of law pursuant to sections 11C and 11D of Article V of the Oklahoma Constitution. That claim was unsuccessful.
13 Wilson I should not be understood to hold that no claim of political gerrymandering will be entertained by this Court. It has been well settled through this Court's enduring jurisprudence, in interpreting the Oklahoma and United States Constitutions, that voter equality and due process be achieved no matter whether the claim is political gerrymandering, minority vote dilution, or any other form of invidious discrimination. In today's shifting and transforming communities, no longer can we place those claims in a square box. As long as a standard and a process continue to be constitutionally mandated by the state and federal constitutions, this Court will continue to adjudicate all claims of voter inequality.

. The Oklahoma Constitution provides the following procedure for challenging apportionment:
Any qualified elector may seek a review of any apportionment order of the Commission, or apportionment law of the legislature, within sixty days from the filing thereof, by filing in the Supreme Court of Oklahoma a petition which must set forth a proposed apportionment more nearly in accordance with this Article. Any apportionment of either the Senate or the House of Representatives, as ordered by the Commission, or apportionment law of the legislature, from which review is not sought within such time, shall become final. The court shall give all cases involving apportionment precedence over all other cases and proceedings; and if said court be not in session, it shall convene promptly for the disposal of the same.
Okla. Const. Art. V, § 11C.


. The Oklahoma Constitution requires this Court to review the challenged apportionment for compliance with section 9A by providing:
Upon review, the Supreme Court shall determine whether or not the apportionment order of the Commission or act of the legislature is in compliance with the formula as set forth in this Article and, if so, it shall require the same to be filed or refiled as the case may be with the Secretary of State forthwith, and such apportionment shall become final on the date of said writ. In the event the Supreme Court shall determine that the apportionment order of said Commission or legislative act is not in compliance with the formula for either the Senate or the House of Representatives as set forth in this Article, it will remand the matter to the Commission with directions to modify its order to achieve conformity with the provisions of this Article.
Okla. Const. Art. V, § 11D.